United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2538
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael Darnell Cooper,                 *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 5, 2010
                                Filed: March 24, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

        Michael Darnell Cooper (Cooper) pled guilty to possessing with intent to
distribute more than 50 grams of cocaine base, in violation of 21 U.S.C. § 841. The
district court1 determined that Cooper was a career offender under U.S.S.G. § 4B1.1,
based in part on a previous Arkansas felony conviction for intimidating a witness.
The court imposed a below-Guidelines-range sentence of 240 months in prison and
5 years of supervised release. On appeal, Cooper’s counsel moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning whether the

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
witness-intimidation conviction was a crime of violence under U.S.S.G. § 4B1.2(a),
and whether Cooper’s sentence was reasonable. Cooper requested appointment of
new counsel on appeal and filed a pro se supplemental brief, in which he asserts that
he did not receive the revised presentence report (PSR) until 30 minutes before the
sentencing hearing and his counsel was ineffective.

       We conclude the district court properly determined Cooper was a career
offender because we agree his witness-intimidation conviction was a crime of
violence. See U.S.S.G. § 4B1.1(a) (explaining a defendant is a career offender if,
among other things, he has at least two prior felony convictions for either a crime of
violence or a controlled substance offense), § 4B1.2(a)(1) (stating an offense is a
crime of violence if it “has as an element the use, attempted use, or threatened use of
physical force against the person of another”); United States v. Wilson, 562 F.3d 965,
967 (8th Cir. 2009) (applying de novo review). Because the Arkansas
witness-intimidation statute encompasses threats against both persons and property,
underlying judicial records of Cooper’s conviction may be examined to determine
whether he was convicted of threatening a person or property. See Ark. Code Ann.
§ 5-53-109 (declaring a person intimidates a witness if he threatens the witness to
influence his testimony); Ark. Code Ann. § 5-53-101(6) (defining “threat” as menace
to use physical force against a person or to harm a person with respect to property,
health, safety, business, calling, career, financial condition, reputation, or personal
relationship); United States v. Salean, 583 F.3d 1059, 1061 (8th Cir. 2009) (holding
that when a statute proscribes discrete, alternative sets of elements, one or more of
which is not generically a violent felony, review of certain judicial records is
permitted to determine whether the defendant was in fact convicted of the violent-
felony alternative), cert. denied, 78 U.S.L.W. 3482 (U.S. Feb. 22, 2010) (No.
09-8658); see also United States v. Williams, 537 F.3d 969, 971 (8th Cir. 2008) (this
court has never recognized a difference between “crime of violence” and “violent
felony”). Uncontested portions of the PSR indicated Cooper’s witness-intimidation
conviction was based on his threatened use of physical force against a person, namely,

                                         -2-
threatening to kill a witness. See Fed. R. Crim. P. 32(i)(3)(A) (stating at sentencing,
the court may accept any undisputed portion of the PSR as fact); United States v.
Davis, 583 F.3d 1081, 1095-96 (8th Cir. 2009) (“[u]nless a defendant objects to a
specific factual allegation contained in the PSR, the court may accept that fact as true
for sentencing purposes”), cert. denied, 78 U.S.L.W. 3481 (U.S. Feb. 22, 2010) (No.
09-8480); see also United States v. McCall, 439 F.3d 967, 974 (8th Cir. 2006) (en
banc) (concluding that when a statute punishes both violent and nonviolent conduct,
courts may look to the unobjected-to PSR description of the prior offense conduct, so
long as the PSR does not expressly state it relied on impermissible sources, such as
police reports), abrogated on other grounds by Begay v. United States, 553 U.S. 137
(2008).

       We also find no abuse of discretion in the sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing the factors that
constitute an abuse of discretion); cf. United States v. Sicaros-Quintero, 557 F.3d 579,
583 (8th Cir. 2009) (according a presumption of reasonableness on appeal to a
sentence at the bottom of the Guidelines range).

       As to Cooper’s additional pro se arguments, any error arising from his receipt
of the revised PSR was waived or harmless because Cooper did not request a
continuance or show any prejudice. See Fed. R. Crim. P. 32(e)(2), and 52(a); United
States v. Turner, 898 F.2d 705, 714 (9th Cir. 1990) (holding the late delivery of the
PSR was harmless error, absent any showing of prejudice). We decline to consider
Cooper’s ineffective-assistance claim at this time. See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (explaining
ineffective-assistance claims are best litigated in 28 U.S.C. § 2255 proceedings).




                                          -3-
      Finding no nonfrivolous issue for appeal, see Penson v. Ohio, 488 U.S. 75, 80
(1988), we grant counsel’s motion to withdraw, deny Cooper’s motion to replace
counsel, and affirm the judgment.
                       ______________________________




                                        -4-